HALL, VINCENT T., Associate Judge.
This appeal seeks review of the granting of a summary judgment for the appellant, plaintiff in the trial court, on the issue of liability alone.
The cause of action was commenced in the trial court by the appellees’ [Morton Braverman and Deborah Braverman] filing a complaint alleging willful, wanton, and malicious assault upon Morton Brav-erman by the appellant-defendant, Roger Benjamin. Benjamin specifically denied the allegations of the complaint in his answer. In his answer to the request for admissions, he further stated that he had been accosted in the hallway by Braverman who accused him of lying before the judge, specifically restrained him, blocking his path with his briefcase; such action occurring prior to the alleged assault by Benjamin.
The court finds that by the specific denial of the allegations of the complaint by Benjamin and his answers to the request for admissions, a genuine issue of material fact was created, thereby requiring reversal. Therefore, for the reasons above stated, the order granting plaintiff’s motion for summary judgment on liability is here*579by vacated and set aside, and the cause is remanded to the trial court with directions to grant the appellant, Roger Benjamin, a trial.
Reversed and remanded, with directions.